DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 06/19/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910531603.7 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Wisecup on 02/08/2021.

The application has been amended as follows: 
Claim 7
4, wherein in the primary coalescence separator, the fiber lacking affinity with the ionic liquid comprises a polypropylene fiber or a polytetrafluoroethylene fiber and the fiber having affinity with the ionic liquid comprises a stainless steel fiber, a glass fiber or a modified hydrophilic fiber

Claim 12
“The short-process separation system for separating ionic liquid from alkylation reaction effluent according to claim [[2]] 9, wherein in the primary coalescence separator, the fiber lacking affinity with the ionic liquid comprises a polypropylene fiber or a polytetrafluoroethylene fiber and the fiber having affinity with the ionic liquid comprises a stainless steel fiber, a glass fiber, or a modified hydrophilic fiber

Add the following new claims 13-16
Claim 13
“The short-process separation system for separating ionic liquid from alkylation reaction effluent according to claim 10, wherein in the secondary coalescence separator, the fiber having affinity with the ionic liquid comprises a stainless steel fiber, a glass fiber, or a modified hydrophilic fiber.”

Claim 14
“The short-process separation system for separating ionic liquid from alkylation reaction effluent according to claim 11, wherein in the low-temperature fine coalescence separator, the fiber having affinity with the ionic liquid comprises a stainless steel fiber, a glass fiber, or a modified hydrophilic fiber.”

Claim 15
“The short-process separation system for separating ionic liquid from alkylation reaction effluent according to claim 5, wherein in the secondary coalescence separator, the fiber having affinity with the ionic liquid comprises a stainless steel fiber, a glass fiber, or a modified hydrophilic fiber.”

Claim 16
“The short-process separation system for separating ionic liquid from alkylation reaction effluent according to claim 6, wherein in the low-temperature fine coalescence separator, the fiber having affinity with the ionic liquid comprises a stainless steel fiber, a glass fiber, or a modified hydrophilic fiber.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

No prior art alone or in combination with references discloses a separation system comprising an alkylation reactor, an ionic liquid storage tank, a primary coalescence separator,  a secondary coalescence separator, a flash tank, a low-temperature fine coalescence separator, and a fractionating tower configured as recited in the claims.
The closest prior art, Cleverdon et al. (US 2013/0066133 A1), discloses a system configured for performing ionic liquid catalyzed alkylation processes comprising an alkylation reactor (220), an ionic liquid regeneration unit which may act as an ionic liquid storage tank (240), a primary separator vessel (232), an ionic liquid coalescer (234), and a fractionation unit (24’) (Figs. 2, 3 and 4). Cleverdon discloses that the ionic liquid regeneration unit is connected to the bottoms of the primary separator vessel and the ionic liquid coalescer (Figs. 3 and 4). Cleverdon discloses that the primary separator vessel may be a HF settler ([0095]). 
Cleverdon fails to disclose that the primary separator is a coalescence separator, a flash tank in fluid communication with the ionic liquid coalescer, a low-temperature fine coalescence separator is in fluid communication with the flash tank and the fractionation unit. Cleverdon illustrates a conventional system for separating ionic liquid from alkylation reaction effluents utilizing a settler, which the Applicant has recognized has low separation precision, large equipment investment and high operating costs (Applicant’s specification - p. 3, lines 12-17).The Applicant’s claimed invention replaces gravity settlers and washing steps which are known in the art with additional coalescence separators and a flash tank. 

Luo et al. (US 2010/0130800 A1, hereinafter referred to as Luo ‘800), directed to separation of ionic liquids from hydrocarbons employing coalescence separators, teaches that using multiple coalescence separators is known in the art for separating ionic liquids from alkylation reactor effluents, wherein the coalescence separators are fluidly connected (Fig. 4; [0069]-[0071]). However, Luo ‘800 fails to disclose a system in which two coalescence separators are followed by a flash tank, a low-temperature fine coalescence separator and a fractionating tower. While the system of Cleverdon could be modified with the teachings of Luo ‘800 to provide a system in which the primary separator vessel (232) is substituted for a primary coalescence separator because as the use of multiple coalescence separators is known in view of Luo ‘800, such a combination would still fail to disclose or suggest a flash tank and low-temperature fine coalescence separator as claimed by the Applicant. 

Luo et al. (US 2018/0056212 A1, hereinafter referred to as Luo ‘212), directed to integrated coalescing system for separating dispersed ionic liquid from liquid hydrocarbon, discloses a separation system comprising a bulk settler, a pre-coalescer and a coalescer (Abstract; Fig. 7). Luo ‘212, similarly as Cleverdon, teaches a settler positioned upstream of the coalescence separators and fails to teach a flash tank and low temperature fine coalescence separator following the pre-coalescer and coalescer. 

Therefore, no prior art alone or in combination with references discloses the separation system as claimed and claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772